--------------------------------------------------------------------------------

 
Exhibit 10.59


FIRST AMENDMENT TO
THE ALLIANCE DATA SYSTEMS 401(k) AND RETIREMENT SAVINGS PLAN
(Amended and Restated as of January 1, 2013)


ADS Alliance Data Systems, Inc. hereby adopts this Amendment No. 1 to the
Alliance Data Systems 401(k) and Retirement Savings Plan, amended and restated
as of January 1, 2013 (the “Plan”), effective as of November 1, 2012.
 
1.  
Section 1.46 of the Plan shall be amended to read as follows:

 
 
 
1.46  Rollover Account

 
The account maintained for a Participant who made a rollover contribution
pursuant to Article 10, Article 12, or Article 16, provided, however, that
amounts attributable to (i) after-tax contributions, and (ii)  a conversion
election pursuant to Article 10, the rollover of a Roth account pursuant to
Article 12, or both, and earnings thereon, shall be accounted for separately.
 
2.  
Section 5.1 of the Plan shall be amended to read as follows:

 
 
 
5.1  Separate Accounts

 
The Benefits Administration Committee shall maintain, or cause to be maintained,
a separate account for each Participant which shall consist of his Personal
Account, Company Account and Rollover Account, if any. A Participant's Personal
Account shall have separate subaccounts for amounts attributable to Tax Deferred
Deposits, Roth Elective Deferrals, Taxed Deposits, and Catch-Up
Contributions.  A Participant's Company Account shall have separate subaccounts
for amounts attributable to Employer Matching Contributions, Retirement
Contributions, and Discretionary Profit Sharing Contributions. A Participant's
Rollover Account shall have a separate subaccount for amounts attributable to
after-tax contributions, if any. A Participant's Company and Personal Accounts
shall have, if applicable, separate subaccounts for amounts accumulated under
plans merged into the Plan. Each such account and subaccount will be considered
a subaccount of the Participant's Account.
 
3.  
Section 16.1 of the Plan shall be amended to read as follows:

 
 
 
16.1  Rollover of Funds from Other Plans

 
In the event that an individual:  (1) becomes an Employee other than an Employee
described in Section 2.3; (2) has been a participant in an employer's plan
described in Section 401(a) of the Code, which is exempt from tax under Section
501(a) of the Code; and (3) receives from such trust an eligible rollover
distribution, as defined in Section 402(c)(4) of the Code, and, provided that
such property consists of money, or, in the case of an Employee who became an
Employee as a result of the Company's acquisition of his former employer, such
property consists of money or money and a loan or loans from such former
employer’s tax-qualified 401(k) plan, then, with the consent of the Benefits
Administration Committee, the eligible Employee may rollover any portion of the
distribution that does not
 

 
 
 

--------------------------------------------------------------------------------

 



 
include after-tax contributions to this Plan on or before the sixtieth (60th)
day after the day on which he received such property and, if the distribution
includes a loan, on or before ninety (90) days of the date the Participant first
became eligible to effect the rollover, subject to the Employee providing such
information and documentation as the Benefits Administration Committee requires
in order to determine the amount in an eligible rollover distribution under
Section 402(c)(4) of the Code.  Such rollover may be made even though such
Employee has not satisfied the age and service requirements for Plan
participation at such time. Furthermore, the eligible Employee may direct the
prior trust to transfer any portion of the distribution directly to the Plan, in
which case such rollover distribution may include after-tax contributions.  Upon
receipt by the Plan, such amount shall be credited to the Rollover Account
established hereunder pursuant to Article 5.  The eligible Employee shall have a
one hundred percent (100%) vested and nonforfeitable right to all amounts
credited to his Rollover Account as a result of such transfer.
 
4.  
Effective January 1, 2013, Appendix A of the Plan shall be amended by adding the
following new language at the end thereof:

 


 
Employing Company
 
Years of Eligibility
 
Years of Vesting
 
Barney’s New York (“Barney’s”)
 
All service recognized for this purpose under the 401(k) plan sponsored by
Barney’s, but only if hired by the Company as of June 2, 2013.
 
All service recognized for this purpose under the 401(k) plan sponsored by
Barney’s, but only if hired by the Company as of June 2, 2013.
 



 
IN WITNESS WHEREOF, this amendment has been executed on this 21st day of June,
2013, but effective as provided above.
 

 
ADS ALLIANCE DATA SYSTEMS, INC.
 
 
 
 
By:          /s/ Calvin Hilton





 
- 2 -
 
 

--------------------------------------------------------------------------------